Title: To James Madison from Rufus King, 9 April 1803 (Abstract)
From: King, Rufus
To: Madison, James


9 April 1803, London. No. 90. “The question of peace or War may at this moment be decided. Lord Hawkesburys Note in reply to the refusal of France to admit of any discussion respecting Malta is dated the 3rd. and was dispatched on the 4th. instant.” The note expresses the king’s regret that the French government had declined giving the satisfaction and explanation he demanded and had accompanied “this evasion” with a renewed demand for the evacuation of Malta. It states that the king has ordered his ambassador at Paris to ascertain “whether the french Government persists in its refusal, or whether it will without delay give the satisfaction and Explanation that may be calculated to maintain Peace.” Whit-worth’s note to Talleyrand “is probably now before the First Consul who must recede from the ground he has taken with so much eclat or receive a declaration of War from England.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp. Marked “(Duplicate).” In a clerk’s hand, signed by King. Docketed by Wagner as received 30 May. Another copy of the RC (DNA: RG 59, DD, Great Britain, vol. 10), in King’s hand, is docketed by Wagner as received 1 June. Printed in King, Life and Correspondence of Rufus King, 4:244.



   
   Whitworth’s 7 Apr. 1803 note to Talleyrand merely repeated the contents of Hawkesbury’s 3 Apr. note to Andréossy (Browning, England and Napoleon in 1803, pp. 151–52, 160–61, 162).


